Citation Nr: 1760389	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  16-43 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for Meniere's syndrome with hearing loss and tinnitus.  


REPRESENTATION

Veteran represented by:	Daniel Krasnegor, attorney


ATTORNEY FOR THE BOARD

D. Havelka, Counsel






INTRODUCTION

The Veteran served on active duty in the Marine Corps from May 1957 to May 1960 and in the Army from March 1961 to April 1964; he also served in the Army National Guard with various periods of active duty for training (ADT) and inactive duty training (IDT).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which granted service connection for Meniere's syndrome and assigned a 30 percent disability rating.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's attorney asserts that the 30 percent disability rating assigned for Meniere's syndrome is inadequate.  He asserts that the Veteran meets the criteria for the assignment of a 100 percent disability rating.  The key criteria when assigning a disability rating for Meniere's syndrome is the frequency of attacks of vertigo and cerebellar gait.  38 C.F.R. § 4.87, Diagnostic Code 6205 (2017).  

A note from a private otolaryngologist dated January 2017 says that the Veteran suffers from "continuous vertigo & frequent falling."  However, VA treatment records during the appeal period seem to contradict this.  A December 2017 VA medical note indicates that the Veteran was on vacation, ambulatory and reported no balance problems, while an August 2017 treatment note also indicated no trouble with walking or balance.  There are more remote VA medical records showing that:  the Veteran is prescribed medication to treat his Meniere's syndrome including symptoms of dizziness and vertigo (September 2003); had symptoms of vertigo (January 2007); and that he had a dizzy spell with a fall (October 2012).  

Simply put, it is difficult to ascertain from the medical evidence of record the actual frequency of the Veteran's attacks of vertigo.  In addition, in his September 2016 VA Form 9, the Veteran specifically stated that his condition had increased in severity, noting that his hearing loss has gotten worse and his vertigo attacks and unsteady gait is constant.  He asked to be scheduled for a new examination.  Given the above, another VA examination should be conducted.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).     

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is required.)

1.  The Veteran should be accorded the appropriate examination to ascertain the current level of severity of his service-connected Meniere's syndrome with hearing loss and tinnitus.  The report of examination should include a detailed account of all manifestations of the disorder found to be present, and indicate the frequency of the Veteran's attacks of vertigo.  The claims folder should be made available and reviewed by the examiner in conjunction with the examination.  

2.  After the above development has been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the Veteran's claim must be readjudicated.  If any benefit on appeal remains denied, the Veteran and his attorney must be provided a supplemental statement of the case.  After an adequate opportunity to respond has been provided, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathan Kroes 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

